190 Pa. Super. 562 (1959)
Arcuri, Appellant,
v.
Weiss.
Superior Court of Pennsylvania.
Argued September 17, 1959.
November 11, 1959.
Before GUNTHER, WRIGHT, WOODSIDE, ERVIN, and WATKINS, JJ. (RHODES, P.J., and HIRT, J., absent).
*563 William A. Goichman, with him Martin M. Krimsky, and Krimsky & Goichman, for appellant.
Samuel P. Lavine, with him Blanc, Steinberg, Balder and Steinbrook, for appellee.
OPINION PER CURIAM, November 11, 1959:
The order of the court below is affirmed on the opinion of Judge PIEKARSKI of the Municipal Court of Philadelphia, as reported in 18 Pa. D. & C. 2d 667.